Citation Nr: 1501755	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to an increased rating for degenerative arthritis, cervical spine.

3.  Entitlement to a compensable rating for status post left testicular varicocele surgery with residual scar.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 2008.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2010 rating decision, the RO denied entitlement to an increased rating for status post left testicular varicocele surgery with residual scar and denied entitlement to a TDIU.  

In an April 2010 rating decision, the RO denied entitlement to service connection for a TBI, and to an increased rating for a cervical spine disability.  

While the Veteran perfected an appeal with regard to service connection for TBI; a substantive appeal is not of record with regard to the remaining issues certified on appeal.  The failure to file a substantive appeal, or the untimely filing of such an appeal, is not a jurisdictional bar to the Board's adjudication of a matter.  The Board will generally be required to adjudicate issues certified to the Board by the RO after a statement of the case.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The issues of entitlement to an increased rating for cervical spine disability, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Current residuals of a TBI have not been demonstrated.

2.  The Veteran's status post left testicular varicocele surgery with residual scar is not manifested by a painful scar; is not manifested by 1 to 2 hospitalizations per year nor requires intermittent intensive management; is not manifested by urinary symptoms; and, is not manifested by infertility or erectile dysfunction.  


CONCLUSIONS OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. § 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

The criteria for a compensable disability rating for status post left testicular varicocele surgery with residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7525, 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In June 2009, a VCAA letter was issued to the Veteran with regard to his increased rating claim.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran received VCAA notice with regard to the TBI claim in April 2010.

VA has complied with all assistance requirements of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, and records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claim for an increased rating.  

In August 2009, the Veteran underwent an examination to assess the severity of his testicular condition.  The examination report is thorough and contains sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  He was afforded a VA examination with regard to TBI in December 2012, by a physician, who was a physiatrist.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the testicular issue on appeal.

Service connection for TBI

Service treatment records show that in May 1989, the Veteran sustained a laceration of the head and was sent to an emergency room after falling while dancing.  He was seen for follow up on multiple occasions and reported headaches on one occasion.  They do not otherwise document a head injury.  The Veteran underwent a periodic examination in April 1995 when he indicated that he had experienced a head injury, but denied headaches.  They do show that in May 2002, the Veteran reported a groin pull while climbing and dismounting from a truck.

VA outpatient treatment records show complaints of headaches beginning in February 2008, when he indicated that the disability had been present for one year.

In January 2010, the Veteran underwent a VA neuropsychological examination.  He was reported to be "at baseline" from any prior TBI in the past.  He reported an injury from a blast that had occurred 30 to 50 feet from his location in February 2005.  There had been no loss of consciousness.  He reported impaired concentration and memory, but was taking college courses.  The examiner opined that the findings were not consistent with a diagnosis of TBI and that his symptoms were attributed to behavioral health conditions, including PTSD.

In August 2010, he was seen at a deployment health center after a positive TBI screen.  

An October 2010 VA psychiatry note reflects the Veteran's report that he fell one story from a truck sustaining a head injury.  The Veteran complains of headaches as a result.  Virtual VA CAPRI entry 73 at 19.  

In his February 2011, substantive appeal the Veteran reported that he had sustained a TBI when his platoon was struck by a SCUD missile and he was hit by debris.

In November 2011, the Veteran underwent a VA psychiatric examination.  The examiner noted that psychological testing was marked by inconsistencies in self report and feigning of impairment.

In December 2012, the Veteran underwent a VA TBI examination.  He reported that while in Korea, in 1990, during an exercise he was knocked unconscious when he was hit in the back of the head with a 4x4 post.  He was dazed and his head started bleeding and required sutures.  He also reported that in 1990 during the Gulf War his bunker was hit by a scud missile and he felt a shock wave.  He remembers waking up and digging himself out of ruble.  He reported the onset of migraines a few days later.  Upon assessment, the examiner found no objective findings of a TBI.  She noted that the Veteran had sustained at most a mild TBI, and that residual symptoms from an isolated insult would resolve within 3 to 6 months, and that any persistent symptoms would be attributable to mental health factors.  The examiner noted that the Veteran's medical records supported such a conclusion in his case.  Virtual VA examination entry 48.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2014).  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).  

The Veteran has provided competent, but varying, reports of in-service head injuries.  His reports provide evidence of an in-service injury.  The evidence; however, is against a finding of current disability resulting from such injury.  Although a TBI screen was reportedly positive in 2010, subsequent evaluations in 2010, 2011, and 2012 yielded conclusions that the Veteran did not have residuals of a TBI.  Instead his complaints have been attributed to the already service connected PTSD.  

The Veteran did report memory and concentration difficulties and later headaches that he attributed to TBI's, but as a lay person he lacks the expertise to opine as to the causes of these symptoms.  

The most recent VA examiner considered the Veteran's history in determining that there were no current manifestations of TBI.  The opinion was definitive, considered an accurate history and was supported by a rationale.  As such it is highly probative.  As the most probative evidence is against the claim, the evidence is not so evenly balanced to give rise to reasonable doubt.  The evidence weighs against the claim and it is denied.

Increased rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran's status post left testicular varicocele surgery with residual scar is rated noncompensably disabling pursuant to Diagnostic 7805 which provides that scars may be rated on limitation of function of the affected part.  A separate noncompensable rating is in effect for urticaria pursuant to Diagnostic Code 7525, concerning chronic epididymo-orchitis.  

The Veteran has not reported specific symptoms of his disability except that he did contend in a June 2009 statement that he had developed impotence as a result of the surgery.  In February 2010, the RO denied entitlement to service connection for impotence and the Veteran has not disagreed with this determination.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating, three or four such scars that are unstable or painful warrant a 20 percent rating and five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the rating based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7804 (2014).

Diagnostic Code 7525 instructs that the disability should be rated as urinary tract infections.  A noncompensable disability rating is warranted for such infections that are productive of obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent disability rating is warranted for urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent disability rating is warranted for recurrent, symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115b.

The Veteran underwent a VA examination in August 2009.  The Veteran asserted sterility due to status post left testicular variccele with residual scar condition.  The examiner noted that the Veteran underwent a left varicocele following an injury in which he was struck in the groin.  Less than a month later, he underwent another operation for removal of a "tool" left in situ from the previous procedure.  In 2001, he underwent resection of the left epididymis.  He has not undergone any further surgery.  The Veteran reported no more pain at rest since the 2001 surgery.  He has had pain with exertion of his legs with exercising but not like in the past.  He reported to the examiner that he has been unable to have children since the injury and resulting surgeries, and he suffers from erectile dysfunction.  

Upon examination, the examiner diagnosed status post left testicular varicocele with residual scar and chronic left epididymitis, resolved with resection of organ.  The examiner commented that the Veteran's left-inguinal symptomatology has, for all intents and purposes, essentially resolved with left epidydimectomy.  The examiner explained that varicocelectomy in some individuals can result in improved fertility.  The examiner is unaware of chronic epididymitis being described as an etiology of poor sperm quality.  His erectile dysfunction appears to be an issue separate from his current VA disability for varicocele.

Based on the examiner's opinion, there is no basis for assigning a separate or compensable rating due to his claimed infertility or erectile dysfunction, as the examiner opined that such conditions are not due to his status post left testicular varicocele surgery with residual scar.  

There is no basis for assigning a compensable rating for painful scar, as the evidence does not show that the scar is painful or unstable.  

Moreover, there are no urinary symptoms as a result of the disability.  As there is no evidence that the Veteran experiences urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management, a compensable rating cannot be assigned at this time.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  

There are otherwise no symptoms associated with his testicular condition which would warrant a compensable rating at any time during the appeal.  He experiences no dysuria, frequency, or hematuria as a result of his condition.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected testicular disability is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has not asserted, and the record does not otherwise suggest, that this disability has played any role in causing him to be unemployable.  Accordingly, consideration of an extraschedular rating is not inconsistent with the development for TDIU directed in the remand.


ORDER

Service connection for residuals of TBI is denied.

Entitlement to a compensable rating for status post left testicular varicocele surgery with residual scar is denied.


REMAND

Cervical spine

The Veteran underwent VA examinations in October 2009 and November 2011 pertaining to the cervical spine.  The October 2009 VA examination report reflects the Veteran's report that the neck condition was worse and he has more frequent and intense flare-ups of pain with spasm.  The examiner did not report whether there was additional limitation of motion due to flare-ups as required by the Court's decision in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Moreover, the most recent examination was conducted in November 2011 and the evidence of record reflects that he has continued to seek treatment for his cervical spine disability; hence there is evidence of worsening and a new examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Thus, this issue is remanded to afford the Veteran a VA examination to assess the severity of his service-connected cervical spine disability.  

TDIU

Since August 1, 2008, the Veteran's disabilities have met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  Although he has been in receipt of a combined 100 percent rating since May 28, 2013; TDIU is potentially available for a single service connected disability or less than all of his service connected disabilities.  Bradley v. Peake, 22 Vet. App. 280 (2010).

Initially, the Board notes that entitlement to vocational rehabilitation was established in a January 2008 rating decision.  The Veteran's vocational rehabilitation folder is not associated with the claims file.

The VA examinations variously reflect that the Veteran last worked in 2009.  He reported being self-employed from October 2010 to February 2011 as a barber.  The Veteran asserted that his unemployability was due to PTSD symptomatology his service connected shoulder disabilities also affected his ability to work as a barber.

Accordingly a new medical opinion is needed with regard to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's vocational rehabilitation folder with the claims file.

2.  Ask the Veteran to complete an updated VA Form 21-8940, application for TDIU.  

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an examination to determine the severity of her cervical spine disability.  It is imperative that the examiner review the claims file.  

The examination of the cervical spine should include range of motion studies.  With regard to range of motion testing, the examiner should report whether there is any other functional loss due to weakened movement, excess fatigability. Incoordination, pain or flare-ups.  This should be expressed in terms of the additional loss of motion due to those factors in degrees.  These findings are required by VA regulations as interpreted by courts.

4.  The AOJ should obtain an opinion as to which, if any, of the Veteran's disabilities preclude gainful employment for which the Veteran is otherwise qualified and when the disability or disabilities began to prevent such employment.  

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  AFTER all outstanding treatment records have been associated with the claims folder, request that appropriate VA examiners review the Veteran's Virtual folder and opine whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner(s) must provide a rationale for the opinion.  If the examiner(s) is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

Any examinations should be scheduled if deemed necessary by any VA examiner.

6.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


